Exhibit 10.4 EIGHTH LOAN MODIFICATION AGREEMENT This Eighth Loan Modification Agreement (this “ Loan Modification Agreement ”) is entered into as of July 31, 2013 (the “ Eighth Loan Modification Effective Date ”), by and between (i) SILICON VALLEY BANK , a California corporation, with its principal place of business at 3003 Tasman Drive, Santa Clara, California 95054 and with a loan production office located at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“ Bank ”) and (ii) BRIDGELINE DIGITAL, INC. , a Delaware corporation with its chief executive office located at 80 Blanchard Road, Burlington, Massachusetts 01803 (“ Bridgeline ”) and BRIDGELINE INTELLIGENCE GROUP, INC. , a Delaware corporation, with offices located at 6711 Columbia Gateway Drive, Suite 550, Columbia, Maryland 21046 (“ Intelligence Group
